Title: To Thomas Jefferson from Ambrose Bayley, 22 April 1806
From: Bayley, Ambrose
To: Jefferson, Thomas


                        
                            Dear sir
                            
                     
                            Chatham April 22th 1806
                        
                        the respect which evry one feels for youre destinguished merit and virtue encourages me to solicit youre
                            patronage Having in my last voyge to india discvered a mashine which will render the navigation of the missippi easy by
                            the means of convaying goods up the chanel of that river by in vessel
                            built for that pourpous against the current also the annimation of aclock or by dead water which will be in perpetual motion which complaets longitude an object very desireable to a comercial nation honerable sir if you please to answer this
                            direct the answer to Ambrose Bayley Chatham middlesex county connecticut.
                        
                            Ambrose Bayley
                            
                        
                    